ON MOTION FOR STAY OF JUDGMENT
SUGG, Justice:
Petitioner, J. D. Booker, has filed a motion for stay of judgment pending filing of a petition for writ of certiorari in the United States Supreme Court. The motion is denied because petitioner has not complied with Rule 45 of the Mississippi Supreme Court Rules 1 in that he did not file with his motion for stay of judgment, (1) a duplicate copy of the petition for certiorari filed with the United States Supreme Court, (2) a certificate of the attorney for the petitioner that the original of the petition has been filed with the Clerk of that Court, or (3) a fully executed and approved appearance bond in a penal sum equal to double the amount of the bond upon which petitioner was released from custody pending his appeal to this Court.
MOTION DENIED.
GILLESPIE, C. J., PATTERSON and INZER, P. JJ., and SMITH, ROBERTSON, WALKER, BROOM and LEE, JJ., concur.

. Motions and petitions filed with this Court for release on appearance bond pending petition to the United States Supreme Court for certiorari seeking review of a decision of this Court affirming a criminal conviction will be considered only when accompanied by the following documents: (1) a duplicate copy of the petition for certiorari previously filed with that Court showing a genuine federal question previously presented to this Court; (2) a certificate of the attorney for the applicant that the original of the petition for certiorari has been filed with the Clerk of that Court; and (3) a fully executed and approved appearance bond in a penal sum equal to double the amount of the bond upon which the applicant was released from custody between the time of conviction and the time the conviction was affirmed.